Citation Nr: 1602247	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  14-06 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability. 

2.  Entitlement to service connection for a left shoulder disability, to include a neurological disability, and to include as secondary to service-connected mass on the left side of neck.

3.  Entitlement to service connection for a thoracolumbar spine disability.

4.  Entitlement to service connection for bilateral lower extremity neurological disorder, to include sciatica, and to include as secondary to the thoracolumbar spine disability.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1973, with some time lost.  He has been determined to be incompetent for VA purposes, effective from May 8, 2013.  See 38 C.F.R. § 3.353 (2015).  The appellant is the Veteran's legal custodian and spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 1991 determination and a March 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS), to include a transcript of the September 2015 Board hearing presided over by the undersigned Veterans Law Judge.  

The issue regarding a neck disability other than the service-connected mass on the left side of neck has been raised by the record in an August 1991 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran contends that he has a current neck disability that is a result of an in-service neck injury.  See August 1991 claim (reporting that he sustained a neck injury in service in 1969); May 1992 notice of disagreement (clarifying that he incurred an injury of both the neck and shoulder); April 2013 Veteran statement (reporting that he sustained a neck and shoulder injury due to an in-service motor vehicle accident in 1972).  The Board notes that the Veteran also contended that he had swelling on his neck that pre-existed service, and entitlement to service connection has been granted for a mass on the left side of the neck that pre-existed service and was found to be aggravated in service.  See December 1987 claim (Veteran claimed for service connection for aggravation of blood clot in neck); May 1987 VA examination (Veteran reported that blood clot existed prior to service); March 2013 rating decision (granting service connection for mass on the left side of neck).  On review, the Board concludes that the Veteran's claim regarding an in-service neck injury is a separate claim from the claim regarding a pre-existing mass on the neck, and the claim regarding the in-service neck injury is still pending.  The Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a left shoulder disability, to include a neurological disability, and to include as secondary to a neck disability; a thoracolumbar spine disability; and, a bilateral lower extremity neurological disorder, to include sciatica, and to include as secondary to the thoracolumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDING OF FACT

The Veteran does not have left ear hearing loss of such severity so as to constitute a disability for VA purposes and has not had such disability during the pendency of the claim.     


CONCLUSION OF LAW

A left ear hearing loss disability was not incurred in or aggravated by service, and such disability may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. §§ 3.159, 3.326 (2015).  

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided pre-adjudication VCAA notice by letter in November 2012.  In this letter, the Veteran was notified as to what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the information concerning how disability ratings and the effective date are determined.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, and lay statements have been associated with the record.  

Further, during the appeal period the Veteran was afforded a VA audiological examination in February 2013.  The examiner conducted an examination and provided sufficient information such that the Board can render an informed decision.  The Board notes that though audiological testing has not been performed regarding the Veteran's left ear hearing thresholds since February 2013, the Veteran has not reported and there is no other indication that his hearing loss symptoms have worsened since his February 2013 VA examination, and therefore no new examination is warranted for purposes of determining whether there is a current hearing loss disability.  See 38 C.F.R. § 3.159; September 2015 Board hearing transcript at p. 16.  The Board finds that the February 2013 VA examination is adequate for purposes of determining service connection.  

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has a current left ear hearing loss disability that is related to in-service noise exposure when serving as a combat engineer.  See e.g., July 2011 statement.  Because the Veteran's DD-214 confirms that the Veteran was a combat engineer, the Board finds that the Veteran was exposed to loud noise in service.  

However, there is no competent evidence to show that the Veteran has had a left ear hearing loss disability for VA purposes at any point during the appeal period.  In claims for service connection for hearing loss, the Court found that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, the Court held that 38 C.F.R. § 3.385, discussed below, operates to establish when there exists a hearing disability for VA purposes.  Id. at 159.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 
 
The Veteran and the appellant are certainly competent to report their observations, and the Board finds that such reports are credible.  However, the Board considers the audiological testing for hearing thresholds and diagnosis of a hearing loss disability to be beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's lay opinions as to the diagnosis of his hearing loss symptoms and determination as to whether his hearing loss symptoms constitute a hearing loss disability for VA purposes are also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise in the field of audiology, the Veteran's lay opinion that he has a left ear hearing loss disability for VA purposes is of no probative value.  

On the other hand, the February 2013 VA examination is significantly probative in this case, as the VA examiner has the requisite expertise to perform audiological testing and to render a diagnosis for the Veteran's left ear hearing loss symptoms.  Though the evidence shows a diagnosis of sensorineural hearing loss and some degree of hearing loss under Hensley in the left ear during the appeal period, there is no competent evidence to show left ear hearing loss of such severity as to constitute a disability for VA purposes under 38 C.F.R. § 3.385 during the pendency of the claim.  See February 2013 VA examination (showing left ear hearing thresholds of 20, 20, 10, 20, and 35 decibels at the relevant frequencies of 500, 1000, 2000, and 3000, and 4000 Hertz, respectively; showing a speech discrimination score of 94 percent for the left ear).  The audiological testing results from the February 2013  VA examination have not been competently and credibly contradicted by the remaining evidence of record.  Accordingly, a present disability is not shown, and service connection for a left ear hearing loss disability is not warranted.  38 C.F.R. § 3.303; see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

For the above reasons, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left ear hearing loss disability.  Therefore, the benefit of the doubt provision does not apply, and the claim must be denied.  



ORDER

Entitlement to service connection for a left ear hearing loss disability is denied.


REMAND

Left Shoulder

The Veteran contends that he has a current left shoulder disability, to include a neurological disability, that is related to an in-service left shoulder injury.  See August 1991 claim (reporting that he sustained a neck injury in service in 1969); May 1992 notice of disagreement (clarifying that in service he incurred an injury of both the neck and shoulder); April 2013 Veteran statement (reporting that he sustained a neck and shoulder injury due to an in-service motor vehicle accident in 1972).  The Board notes that the Veteran's service treatment records show complaints regarding the left shoulder.  See e.g., March 1973 Report of Medical Examination (showing left shoulder pain on separation from service).      

With the exception of the service treatment records and the VA treatment records dating from March 1999, the AOJ has not considered the evidence of record relevant to the left shoulder that was received by VA prior to June 29, 2010.  See March 2013 rating decision and October 2013 statement of the case.  

Further, the Veteran was afforded a VA examination in February 2013 regarding a left shoulder neurological disability.  However, the examiner diagnosed the Veteran with left carpal tunnel syndrome and noted this disability's impact on the Veteran's left hand only.  Though the examiner stated that there was no neurological impairment of the left shoulder, the examiner did not provide an explanation regarding the Veteran's left shoulder symptoms, such as pain and stinging.  See e.g., June 2014 VA treatment record.  Further, though the examiner stated that the left carpal tunnel syndrome began in service because the findings thereof are consistent with the Veteran's in-service complaints, there is no rationale given as to how the Veteran's left shoulder complaints in service are reportedly consistent with the VA examiner's current findings as to left hand impairment due to carpal tunnel syndrome.  
    
The Veteran alternatively argues that his left shoulder disability was caused by his service-connected mass on the neck that pre-existed service. See September 2015 Board hearing transcript at p. 5.  The Board notes that the evidence shows symptoms in the left shoulder that are concurrent with his complaints regarding the neck.  See e.g., May 1987 VA examination; October 2011 VA treatment record (noting pain in neck radiating down left shoulder); February 2013 VA examination (examiner noted that the Veteran's swelling in the neck and neck pain in service was concurrent with posterior shoulder pain).

For these reasons, remand of the claim for the left shoulder disability is warranted for the AOJ to consider the relevant evidence of record received by VA prior to certification of the appeal to the Board which has not yet been considered by the AOJ and for the AOJ to submit a supplemental statement of the case.  38 C.F.R. § 19.31 (b).  The Veteran should also be afforded a VA examination regarding the nature and etiology of the left shoulder disability, to include whether such disability is secondary to the service-connected neck disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that it is unclear whether the Veteran's left shoulder disability may be secondary to the service-connected neck disability or secondary to a nonservice-connected neck disability, the Board remands this issue for a VA examination as intertwined with the matter regarding a neck disability other than the service-connected mass on the left neck, which the Board has referred to the AOJ for appropriate action. 




Thoracolumbar Spine and Bilateral Lower Extremities

The Veteran contends that he incurred a low back injury in service.  See August 1991 claim (reporting that injury occurred in 1971); September 2015 Board hearing transcript at p. 11-12  (reporting that he injured his back in basic training).  The Board notes medical evidence that shows "minimal degenerative change in the dorsal spine" on x-ray.  See January 2014 VA Anesthesiology Note (showing degenerative change of the dorsal spine on x-ray of the chest).  The Veteran also contends that he has a bilateral lower extremity sciatic nerve disorder that is associated with a thoracolumbar spine disability.  See e.g., July 2011 claim.  The Veteran was afforded a VA examination in February 2013, and the Board notes that the February 2013 VA examiner remarked, "All nerves were evaluated."  However, the examiner did not indicate any neurological impairment of the bilateral lower extremities, and apparently no diagnostic testing was performed regarding the bilateral lower extremity nerves.  The Veteran has not been afforded a VA examination regarding the thoracolumbar spine during the appeal period.    

Also, with the exception of the service treatment records and the VA treatment records dating from March 1999, the AOJ has not considered the evidence of record relevant to the thoracolumbar spine disability and any associated bilateral lower extremity neurological disability that was received by VA prior to June 29, 2010.  See March 2013 rating decision and October 2013 statement of the case.  

For these reasons, remand of the claims for the thoracolumbar spine disability and a bilateral lower extremity neurological disability is warranted for the AOJ consider the relevant evidence of record received by VA prior to certification of the appeal to the Board which has not yet been considered by the AOJ and for the AOJ to submit a supplemental statement of the case.  38 C.F.R. § 19.31 (b).  The Veteran should also be afforded VA examinations regarding the nature and etiology of the thoracolumbar spine disability and bilateral lower extremity neurological disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006)

The Board notes that the Veteran reported that he began treatment at VA in 1973 and has continued receiving treatment since then.  See September 2015 Board hearing transcript at p. 8.  Attempts should be made to obtain outstanding VA treatment records from April 1973.  

Accordingly, the case is REMANDED for the following action:

1. Please contact the appellant and request that she provide information as to any outstanding treatment records relevant to the Veteran's left shoulder, back, and bilateral lower extremity neurological impairment, to include the following:

(a) The hospital treatment records from Killeen, where the Veteran reported he was treated for his low back in service and after service.  See September 2015 Board hearing transcript at p. 12.   

(b) The hospital treatment records from Pittsburg, TX in December 1970.  See March 1973 Report of Medical History.  

(c) The hospital treatment records from Missouri and Seattle, Washington during service.  See September 2015 Board hearing transcript at p. 5 (stating that he went to the hospital during service in Missouri and Seattle, Washington).  

(d) Any other relevant private treatment provider.

The appellant should be asked to authorize the release of any outstanding pertinent non-VA medical records.  All attempts to fulfill this development should be documented in the claims file.
 
2. Please make attempts to obtain the clinical records pertaining to any hospitalization of the Veteran at the Fort Lewis Washington Hospital, and any other identified hospitalization above, during active service from June 1967 to April 1973.  See April 2013 Veteran statement (reporting that he was hospitalized at Ft. Washington Army Hospital in 1972  for injuries incurred in an auto accident; August 1991 claim (reporting that he sustained a neck injury in service in 1969); May 1992 notice of disagreement (clarifying that he incurred an injury of both the neck and shoulder).

All attempts to fulfill this development should be documented in the claims file.   

3. Please obtain any outstanding relevant VA treatment records, including records from September 2015 to present, and from April 1973 to December 1989.  All attempts to fulfill this development should be documented in the claims file.   

4. After completing the above development, please schedule the Veteran for VA examinations with a physician of appropriate expertise to determine nature and etiology of (a) a left shoulder disability, (b) a thoracolumbar spine disability, and (c) a bilateral lower extremity neurological impairment.  Note that the matter regarding the left shoulder is intertwined with the matter regarding a neck disability other than the service-connected mass on the left neck, which the Board has referred to the AOJ for appropriate action.

Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  

Regarding a thoracolumbar spine disability and a bilateral lower extremity neurological impairment: 

(a) After completing all necessary testing, to include neurological testing, the examiner is asked to please address the nature and diagnosis(es) of any thoracolumbar spine disability, and any objective left and/or right lower extremity neurological impairment associated therewith, at any point during the relevant appeal period (August 1991 to present).

If there is no objective neurological impairment associated with the thoracolumbar spine disability, then the examiner is asked to please address the nature and diagnosis(es) of any left and/or right lower extremity neurological impairment not associated with the thoracolumbar spine disability at any point during the relevant appeal period (July 2011 to present).

(b) The examiner is asked to please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that any above diagnosed thoracolumbar spine disability, or any above diagnosed left and/or right lower extremity neurological disability, manifested in service or within the first post-service year, or is otherwise etiologically related to service.  

Regarding a left shoulder disability: 

(a) After completing all necessary testing, the examiner is asked to please address the nature and diagnosis(es) of any left shoulder disability, to include any neurological disability, at any point during the relevant appeal period (May 1992 to present).

(b) The examiner is asked to please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that any above diagnosed left shoulder disability manifested in service or within the first post-service year, or is otherwise etiologically related to service.  

(c) If a left shoulder disability is not related to service, then the examiner is asked to please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that a left shoulder disability was caused by a neck disability.  If so, please indicate the nature and diagnosis of this neck disability.   

If a left shoulder disability is not related to service and was not caused by a neck disability, then provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that a left shoulder disability was aggravated (i.e., permanently worsened) beyond the natural progress by a neck disability.

If aggravation is found, the examiner should address the following medical issues: 

a. the baseline manifestations of a left shoulder disability found prior to aggravation; and 

b.  the increased manifestations which, in the examiner's opinion, are proximately due to a neck disability.   

For purposes of the above opinions, the examiner's attention is invited to the following:

(a) The Veteran's reports that carrying heavy backpacks in service caused his left shoulder symptoms.  See September 2015 Board hearing transcript at p. 5-7; February 2013 VA examination.  

(b) The Veteran's report that he was in an auto accident in service in which his neck and left shoulder were injured.  See e.g., April 2013 Veteran statement.  

(c) The Veteran's report that he injured in low back in service, and that he was treated in service and after he separated from service.  See August 1991 claim (reporting that injury occurred in 1971); September 2015 Board hearing transcript at p. 11-12  (reporting that he injured his back in basic training).  

(d) The service treatment records showing complaints of left shoulder and low back pain.  See e.g., March 1973 Report of Medical History (reporting that he has had painful or "trick" shoulder); March 1973 Report of Medical Examination performed on separation from service (noting left shoulder and low back pain). 

(e) The Veteran's long history of complaints after service regarding the left shoulder, to include complaints that are concurrent with his neck complaints.  See e.g., May 1987 VA examination; October 2011 VA treatment record (noting pain in neck radiating down left shoulder).

(f) The medical evidence of record tending to indicate that the service-connected left neck disability caused shoulder symptoms in service.  See February 2013 VA examination (noting that there is currently a soft fluctuating mass on the left neck that extends down across the medial left clavicle and down the medial left pectoral area; noting that the Veteran has pain in the posterior scapular area when carrying heavy straps; and finding that the increased swelling of the left neck area resulted in neck pain and posterior shoulder discomfort while in service).     

(g) The Veteran's report that his neurological symptoms of the bilateral lower extremities began when his low back symptoms began in service.  See September 2015 Board hearing transcript at p. 13. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the February 2013 VA examination of the left shoulder is inadequate because though the examiner stated that there was no neurological impairment of the left shoulder, the examiner did not provide an explanation regarding the Veteran's left shoulder symptoms, such as pain and stinging.  Further, though the examiner stated that the left carpal tunnel syndrome began in service because the findings thereof are reportedly consistent with the Veteran's in-service complaints, there is no rationale given as to how the Veteran's left shoulder complaints in service are consistent with the VA examiner's current findings as to left hand impairment due to carpal tunnel syndrome.  

5. After completing the above development, and after considering all relevant evidence in the claims file, to include evidence dating prior to June 2010, readjudicate the claims on appeal and furnish the appellant and the Veteran's representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  Note that the matter regarding the left shoulder is intertwined with the matter regarding a neck disability other than the service-connected mass on the left neck, which the Board has referred to the AOJ for appropriate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


